Exhibit 10.27

 

[ex10xxvii_001.jpg]

 



 

 

Board Member Agreement

 

THIS BOARD MEMBER AGREEMENT (“Agreement”) is made effective the 1st day of
October, 2016, by and between Zoned Properties, Inc., a Nevada corporation (“The
Company”), and Dave Honaman, an individual resident of the State of Michigan
(“The Director”).

 

WHEREAS, the Company is a Public Corporation engaged as a developer, owner, and
lessor of land, facilities and equipment to the licensed marijuana industry (the
“Business”).

 

WHEREAS, the Company has established a Board of Directors to assist the Company
in its endeavors to direct the strategy and vision of the Business so as to
maximize returns for the Company’s shareholders; and

 

NOW THEREFORE, in consideration of the mutual promises contained herein, and
intending to be legally bound, the parties hereto hereby declare and agree as
follows:

 

1.Term. The term of this Agreement shall commence on the date hereof (the
“Effective Date”), and shall serve for a period of one (1) year after which
point the agreement shall either (i) be terminated or (ii) renewed for an
additional year at the discretion of the Nominating and Corporate Governance
Committee of the Board of Directors (the “Term”), it being understood that the
Director shall remain on the Company’s Board of Directors at the discretion of
the Company’s shareholders.

 

2.Compensation

 

a.Director’s Fees. In consideration of the services to be rendered under this
Agreement as a member of the Board of Directors and for serving on various
committees of the Board of Directors, Director shall receive annual compensation
of 10,000 Shares of common stock in ZDPY, payable at the direction of the
company in one certificate or every quarter broken down by equal installments.
First tranche or complete annual compensation shall be delivered with the first
90 days of the execution of this agreement at the company’s discretion. The
Company reserved the right under the authorization of the Compensation Committee
of the Board of Directors to make an amendment to the compensation of all
Directors on the Board.

 

b.If the Director does not complete a full year of service, compensation will be
pro-rated based on the term served (Ex. 6 months of service Director will
receive 5,000 share of ZDPY common stock).

 



  Initials ______/______     1

 

 

3.Expenses. The Company shall reimburse Director for all reasonable business
expenses incurred in the performance of his duties hereunder in accordance with
Company’s expense reimbursement guidelines.

 

4.Indemnification. Company will indemnify and defend Director and hold Director
harmless against any liability incurred in the performance of Director’s service
on the Board of Directors pursuant to this Agreement (the “Services”) to the
fullest extent authorized in Company’s Certificate of Incorporation, as amended,
bylaws, as amended, applicable law and as provided in any individual
indemnification agreements the Company many enter into with the Director.
Company has or will in a timely manner purchase Director’s and Officer’s
liability insurance, and Director shall be entitled to the protection of any
insurance policies the Company maintains for the benefit of its Directors and
Officers against all costs, charges and expenses in connection with any action,
suit or proceeding to which he may be made a party by reason of his affiliation
with Company, its subsidiaries, or affiliates or Director’s Services hereunder.

 

5.Termination

 

a.Right to Terminate. At any time, Director may be removed as Director as
provided in Company’s Certificate of Incorporation, as amended, bylaws, as
amended, and applicable law. Director may resign as Director as provided in
Company’s Certificate of Incorporation, as amended, bylaws, as amended, and
applicable law. Notwithstanding anything to the contrary contained in or arising
from this Agreement or any statements, policies, or practices of Company,
neither Director nor Company shall be required to provide any advance notice or
any reason or cause for termination of Director’s status, except as provided in
Company’s Certificate of Incorporation, as amended, Company’s bylaws, as
amended, and applicable law.

 

b.Effect of Termination as Director. Upon a termination of Director’s status as
a Director, this Agreement will terminate; Company shall pay to Director all
compensation to which Director is entitled up through the date of termination.
Thereafter, all of Company’s obligations under this Agreement shall cease.

 



  Initials ______/______     2

 

 

6.Non−Disclosure, Ownership of Intellectual Property

 

a.Director covenants and undertakes that, during the term of this Agreement and
thereafter, absent the Company’s prior written consent, all information, written
or oral, relating to the Company, its parents, subsidiaries or affiliates, the
Company’s Business or condition (actual or planned), disclosed to him by the
Company, or which otherwise became known to him in connection with the
performance of the Services (the “Information”), shall be maintained by him in
full and absolute confidence, and he shall not use such Information, directly or
indirectly, in whole or in part, for his own benefit or any purpose whatsoever
except as specifically and explicitly provided hereunder. Director’s undertaking
hereunder shall not apply to Information which is in, or becomes part of, the
public domain, or which was known by Director before the time of disclosure.

 

b.Director agrees and undertakes that, so long as this Agreement is in effect
and for a period of one year thereafter, neither he, nor any entity in which he
holds a majority of the equity interest or voting control (either directly or
through other entities in which he holds a majority of the equity interest or
voting control) (each a “Controlled Entity”), shall not engage as a developer,
owner, or lessor of land, facilities and equipment to the licensed marijuana
industry (such activities, the “Competing Activities”). The Company acknowledges
that Director has ownership interests in or other relationships with entities
that are not Controlled Entities (each a “Non−Controlled Entity”), and the
restriction in the preceding sentence does not apply to activities of
Non−Controlled Entities. However, Director agrees to inform the Company at such
time as the Non−Controlled Entity commences Competing Activities, provided that
he is aware of the Competing Activities and the disclosure would not violate a
non−disclosure agreement with the Non−Controlled Entity.

 

7.Representation on Authority of Parties/Signatories. Each party signing this
Agreement represents and warrants that s/he is duly authorized and has legal
capacity to execute and deliver this Agreement. Each party represents and
warrants to the other that the execution and delivery of the Agreement and the
performance of such party’s obligations hereunder have been duly authorized and
that the Agreement is a valid and legal agreement binding on such party and
enforceable in accordance with its terms.

 

8.General Waiver. The failure of any party at any time to require performance of
any provision or to resort to any remedy provided under this Agreement shall in
no way affect the right of that party to require performance or to resort to a
remedy at any time thereafter, nor shall the waiver by any party of a breach be
deemed to be a waiver of any subsequent breach. A waiver shall not be effective
unless it is in writing and signed by the party against whom the waiver is being
enforced.

 



  Initials ______/______     3

 

 

9.Entire Agreement. This is the entire agreement between the aforementioned
parties. It replaces and supersedes any and all oral agreements between the
parties, as well as any prior writings.

 

10.Enforceability, Severability and/or Reformation

 

a.In the event that any covenant, provision and/or restriction is found by a
court of competent jurisdiction to be unenforceable, such provision shall be
modified, rewritten or interpreted to include as much of its nature and scope as
will render it enforceable. In the event it cannot be so modified, rewritten or
interpreted to be enforceable in any respect, it will not be given effect, and
the remainder of the Agreement shall be enforced as if such provision was not
included.

 

b.In the event that any court determines that any of the covenants, provisions
or restrictions to be excessive in duration or scope or to be unreasonable or
unenforceable under the laws of that state, it is the intention of the parties
that such restriction may be modified or amended by the court to render it
enforceable to the maximum extent permitted by the laws of that state.

 

11.Governing Laws. The validity, construction and performance of this Agreement
shall be governed and construed in accordance with the laws of Arizona
applicable to contracts made and to be wholly performed within such state,
without giving effect to any form of conflict of law provisions thereof. The
Federal and State courts located in Arizona shall have sole and exclusive
jurisdiction over any disputes arising under the terms of this Agreement.

 

12.Mediation; Waiver of Jury Trial. The Parties hereby waive any and all rights
to Jury Trial. Any controversy or claim arising out of or relating to this
Agreement, by, between or among the parties, or the breach thereof, shall be
settled by mandatory binding mediation. The mediator’s decision shall be final
and legally binding and judgment may be entered thereon. Each party initially
shall be responsible for its share of the mediation fees and costs in accordance
with the applicable Rules of Mediation. Notwithstanding the foregoing, the
prevailing party shall be awarded its reasonable attorneys’ fees and costs.
Furthermore, in the event a party fails to proceed with mediation,
unsuccessfully challenges the mediator’s award in court, or fails to comply with
the mediator’s award, the other party shall be awarded its reasonable attorneys’
fees and costs for having to compel mediation or defend or enforce the award.

 

13.Assignment. This Agreement constitutes the entire agreement between the
parties with respect to the matters referred to herein, and no other
arrangement, understanding or agreement, verbal or otherwise, shall be binding
upon the parties hereto. This Agreement may not be assigned by any of the
parties hereto, and may not be amended or modified, except by the written
consent of both parties hereto.

 

[Signature Page to Follow]

 



  Initials ______/______     4

 

 

IN WITNESS WHEREOF, the undersigned do hereby execute this Consent to Action to
be effective as of 9/26/2016.

 

Company   Director           By: /s/ Bryan McLaren   By: /s/ David G. Nonaman  
Bryan McLaren     Dave Honaman   Chairman of the Board     Director   Sept. 26,
2016     September 21, 2016            

Zoned Properties, Inc.

14300 N. Northsight Blvd, Suite #208

Scottsdale, AZ 85260

(877) 360-8839

   

Dave Honaman

5465 S. Iva

St. Charles, Michigan 48655

(231) 846-0513

 

 

Initials ______/______     5

 

